            Case 1:18-cv-00634-RDM Document 33 Filed 02/05/20 Page 1 of 9



                        SEIN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


MARGARET FOWLER                              :

                 Plaintiff,                  :

                                                    Case No.: 18-634 (RDM)

       v.                                    :

THE GOVERNMENT OF THE                        :
DISTRICT OF COLUMBIA                         :

AND                                          :

THE ALCHOLIC BEVERAGE                        :
REGULATION ADMINSTRATION                     :

                Defendants.                  :



                              SECOND AMENDED COMPLAINT

Plaintiff Margaret Fowler (“Ms. Fowler” or “Plaintiff”), by and through her undersigned counsel,
Charles Tucker Jr., Esquire, through the TUCKER MOORE GROUP LLP, seeks damages relating
to disparate treatment in a hostile work environment and age discrimination against the
Defendants, the Government of the District of Columbia (“Defendant”) and the Alcoholic
Beverage Regulation Administration (“ABRA” or “Defendant ABRA”). Plaintiff alleges as
follows:


                                I. NATURE OF THE ACTION

1.     This lawsuit concerns the Defendants disparate treatment that subjected a 63-year-old
       woman, who has been employed by the Defendant for over 30 years, to age discrimination
       and a hostile work environment.


                                         II. PARTIES

2.     Plaintiff is a resident of the District of Columbia and a citizen of the United States. Upon
       information and belief, and most of the time relevant to this Complaint, Plaintiff was
       employed by the Alcoholic Beverage Regulation Administration (ABRA).
       Case 1:18-cv-00634-RDM Document 33 Filed 02/05/20 Page 2 of 9




3.    Defendant District of Columbia is the Seat of the Government of the United States and a
      municipal corporation organized under the Constitution and laws of the United States.

4.    Defendant Alcoholic Beverage Regulation Administration is a government agency that
      issues and maintains all licenses associated with the sale or service of wine, beer, and liquor
      within the District of Columbia. Defendant ABRA was the Plaintiff’s employer during the
      time relevant to this action.


                                     III. JURISDICTION

5.    This action arises under the United States Constitution and the laws of the District of
      Columbia. This claim may be brought to the United States Federal District Court for the
      District of Columbia Civil Division, pursuant to 28 U.S.C. §1331.


                                          IV. VENUE

6.    Venue lies in the Federal District Court Civil Division, because the events, acts, and
      omissions giving rise to the Plaintiff’s claims occurred within the District of Columbia.
      Venue is proper under 28 U.S.C. §1391. At all relevant times to the actions complained of
      herein, the Defendant ABRA conducted business within the District of Columbia.


                               V. GENERAL ALLEGATIONS

7.    Plaintiff is a 63-year-old, adult female who resides at 1013 Wahler Place, S.E.,
      Washington, DC 20032.

8.    Plaintiff has been employed with Defendant ABRA since August 17, 1987. Plaintiff holds
      the title of “Licensing Specialist” since March 1994, and she is a Grade 11 employee at
      ABRA.

9.    On or about November 2016, Mr. Sean Gordy (“Mr. Gordy”), Licensing Program Manager
      at ABRA, and Supervisor to the Plaintiff, removed all of Plaintiff’s files from her desk
      without giving her an explanation. This was not the first time Mr. Gordy has acted in this
      manner.

10.   Mr. Gordy also requested that Ms. Kathy Kelly (“Ms. Kelly”), Plaintiff’s Grade 11
      counterpart and the Records Management Specialist, oversaw Plaintiff’s files for no
      legitimate reason.

11.   On November 3, 2016, the Department of Human Resources (“DCHR”) received a request
      from ABRA for support on a special investigation involving Plaintiff, based on allegations
       Case 1:18-cv-00634-RDM Document 33 Filed 02/05/20 Page 3 of 9



      of employee misconduct and insubordination, including but not limited to, making threats,
      behaving in an unstable manner, and exhibiting caustic behavior towards Mr. Gordy.

12.   Between November 21, 2016 and December 16, 2016, the Audit and Special Investigations
      (ASI) team met with several witnesses, including various members of the ABRA Licensing
      Division and ABRA management to discuss the grievance allegations.

13.   On January 13, 2017, after a comprehensive investigation, ASI closed the case.

14.   DCHR moved forward on a complaint sent to them by ABRA Director Fred Moosally
      (“Mr. Moosally”); however, Mr. Moosally failed to advise all parties investigating the
      complaint that Plaintiff filed a verbal complaint with him the very same day Mr. Gordy
      filed a complaint. Instead of Mr. Moosally alerting DCHR of this important fact, he only
      submitted Mr. Gordy’s complaint.

15.   On or about June 30, 2017, Plaintiff was placed on a Performance Improvement Plan
      (“PIP”) for about 90-days for failure to meet the minimum requirements for her position.

16.   Prior to being notified about her PIP, Plaintiff was never informed that her work ethic was
      below satisfactory. In fact, Plaintiff received a “3” on her performance rating during the
      periods of October 1, 2015 – September 30, 2016, which equated to a “Valued Performer.”

17.   In November 2017, Plaintiff was given the standard operating procedures for the previously
      mentioned period at issue. The procedures simply included how to address a file folder and
      process incoming work. There was no information provided that related to the minimum
      requirements that the Plaintiff allegedly failed to meet for her position.

18.   The American Federation of State, County and Municipal Employees, AFL-CIO, Local
      2743 believes that DCHR failed to properly investigate this matter and placed Plaintiff on
      a PIP inconsistent with the personnel regulations.

19.   On September 1, 2017, the Union requested that all negative documents placed in
      Plaintiff’s personnel folder are removed, and any leave used by Plaintiff in connection with
      this matter be restored.

20.   Plaintiff filed an Equal Employment Opportunity Claim (“EEOC”) on December 6, 2017.
      The EEOC dismissed the claim on December 8, 2017, and Plaintiff received her right to
      sue letter on December 13, 2017.

21.   On November 6, 2018, Plaintiff received a Notice of Proposed Suspension of 5 Working
      Days.

22.   The basis of the Proposed Suspension was based on Plaintiff’s alleged tardiness and
      compliance with Defendant ABRA’s Internal Procedure for Time and Attendance.

23.   Specifically, the Notice alleged that Plaintiff arrived late to work on a number of occasions.
        Case 1:18-cv-00634-RDM Document 33 Filed 02/05/20 Page 4 of 9




24.   On any occasion where Plaintiff may have minutes late for work, Plaintiff compensated for
      the time missed by remaining at work past her designated time to leave.

25.   Younger male employees who are in similarly situated positions as Plaintiff who arrived
      late for works have been able to compensate for missing time by remaining at work past
      his designated time, despite Defendant’s policy.

26.   Plaintiff received Defendant ABRA’s final decision to suspend her for 5 working days on
      December 20, 2018.

27.   On January 15, 2019, Plaintiff filed a grievance to appeal Defendant ABRA’s Decision.

28.   On February 4, 2019, Defendant ABRA upheld its decision despite Plaintiff informing
      Defendant that she acted in the same conduct as younger male employees.

29.   Plaintiff is being discriminated against based on her age and her gender.

30.   On July 31, 2019, Plaintiff received a Notice of Proposed Adverse Action: Removal
      (“Notice”).

31.   The Notice alleges the reasons for Plaintiff’s removal is Plaintiff’s allege failure to meet
      the requirements of her Performance Improvement Plan (PIP), carry out her responsibilities
      as a Licensing Specialist, failure to assist ABRA customers and undue delay in completing
      her assigned caseload.

32.   Plaintiff appealed the decision of the agency, citing her belief that she was being targeted
      for failure and forced into early retirement.

33.   Plaintiff believes that her termination is in direct retaliation for her filing the instant action
      against the agency.
34.   Despite Plaintiff’s efforts to appeal the decision, the agency upheld is decision to terminate
      Plaintiff.

35.   Plaintiff filed a claim with the Equal Employment Opportunity Commission and has
      received a right to sue letter.

                                   VI. FIRST CLAIM OF RELIEF
                (Title VII of the Civil Rights Act of 1964 - Hostile Work Environment)

36.   The above paragraphs 1 – 26 are incorporated as if fully set forth herein.

37.   Sometime in July 2016, Mr. Gordy had Ms. Kelly remove several files from Plaintiff’s
      desk area. Upon information and belief there were 10 boxes of files that were removed,
      and Plaintiff received no advance notice of the removal.
       Case 1:18-cv-00634-RDM Document 33 Filed 02/05/20 Page 5 of 9



38.   As of this grievance, the files have not been returned. Plaintiff did not have the opportunity
      to properly document each file rendering her unable to know exactly which client files she
      had and how much work needed to be done to complete the file and populate the
      information in the computer.

39.   On or about November 2016, Plaintiff received a customer inquiry. When Plaintiff
      attempted to locate the customer’s file on her desk, the file was no where to be found.
      Plaintiff asked Mr. Gordy for the file in question and he informed that he would provide
      her with the file.

40.   Plaintiff values the timely process of her work and her client’s success, which forced
      Plaintiff to search for Mr. Gordy to retrieve the file he failed to provide in a timely manner.
      Mr. Gordy was not in his office, thus, Plaintiff requested Ms. Kelly to retrieve the file for
      her. However, Ms. Kelly refused to provide Plaintiff with the file. Shortly thereafter, Mr.
      Gordy entered the office and instructed Ms. Kelly to grab the file and she did so without
      hesitation.

41.   As Plaintiff waited for Ms. Kelly to bring her the file, Mr. Gordy approached Plaintiff and
      began to yell that Plaintiff “is to go through him retrieve her files.”

42.   Pursuant to Title VII of the Civil Rights Act of 1964, Plaintiff was subjected to
      unwelcomed verbal conduct by Mr. Gordy, which caused a hostile work environment.

43.   Plaintiff asked Mr. Gordy, “why are you treating me like this, it doesn’t make sense”? Mr.
      Gordy leaned over and continued yelling at Plaintiff to the point where she felt threatened.
      Mr. Gordy is extremely tall with an athletic build; he towered over Ms. Fowler. Mr.
      Gordy’s unwelcomed physical conduct prevented Plaintiff from leaving her desk area.

44.   Plaintiff informed Mr. Gordy that he was humiliating her and asked him to stop, to no avail.
      Mr. Gordy persisted with yelling.

45.   Plaintiff removed herself from the situation and headed towards Director Fred Moosally’s
      office. Mr. Gordy abruptly followed Plaintiff and physically shoved her, warranting
      unwelcomed physical conduct, pursuant to Title VII of the Civil Rights Act of 1964.

46.   Plaintiff perceived the working environment to be abusive and complained to Mr. Moosally
      about the actions of Mr. Gordy. Plaintiff’s complaint fell on an unresponsive ear as Mr.
      Moosally failed to do anything about her complaint.

47.   Mr. Gordy still displays demeaning behavior towards Plaintiff to this day. A reasonable
      person in the Plaintiff’s circumstance would consider the behavior to be abusive and find
      that Mr. Gordy creates a hostile work environment.

48.   Mr. Gordy also created a hostile work environment between Plaintiff and Ms. Kelly by
      instructing Ms. Kelly to oversee Plaintiff’s files without informing Plaintiff why this was
       Case 1:18-cv-00634-RDM Document 33 Filed 02/05/20 Page 6 of 9



      necessary. Plaintiff experienced emotions of inadequacy and humiliation, which did not
      foster a healthy work environment.

49.   The additional step of review by Ms. Kelly delayed their clients’ opportunity to obtain an
      Alcohol License in a timely manner. Plaintiff was not compensated for the extended hours
      she worked to attempt to maintain her work pace before the additional step of review was
      implemented.

50.   Further, Plaintiff was suspended for five days based on her tardiness.

51.   Plaintiff advised Defendant that on any occasion where she might have arrived late for
      work, she remained passed her designated time to compensate for missing time.

52.   Younger male employees have been allowed to compensate for missing time by remaining
      at work passed his designated time.

53.   The younger male employees did not receive any form of reprimand, despite company
      policy.

54.   Plaintiff received a five-day suspension.

55.   The disparate treatment and discrimination Plaintiff faced has created an environment that
      is pervasive and severe enough to alter Plaintiff’s work condition.

56.   The disparate treatment and discrimination Plaintiff faced is on the basis of Plaintiff’s
      gender and age.


                          VII. SECOND CLAIM OF RELIEF
              (Age Discrimination - 29 U.S.C. § 621(b) and 29 U.S.C. § 623(a))

57.   Plaintiff incorporates all preceding paragraphs of this Complaint for the purposes of this
      claim.

58.   Pursuant to 29 U.S.C. § 623(a), the Defendant exercised age discrimination against the
      Plaintiff on numerous occasions.

59.   As the oldest Grade 11 employee, with the most experience and training, Plaintiff has been
      overlooked for advancement opportunities to higher levels.

60.   On at least two occasions, Plaintiff applied and made the selection certificate for the jobs
      listed. However, she was never considered for either position. It is worth noting that
      Plaintiff has maintained her role as Licensing Specialist for over 23 years and her
      employment with the company for over 30 years. In absence of a substantive reason why
      Plaintiff was not afforded these jobs, a reasonable person can conclude that age
      discrimination is a viable explanation for this matter.
       Case 1:18-cv-00634-RDM Document 33 Filed 02/05/20 Page 7 of 9




61.   The Defendant’s failure to consider the Plaintiff for two positions, despite her extensive
      experience, directly contradicts with 29 U.S.C. § 621(b)’s purpose of promoting persons
      based on their ability rather than age.

62.   Promotions were granted to younger term employees who are not in the same protected
      class as the Plaintiff, with only one or two-years work experience at ABRA. Furthermore,
      some of these younger term employees received an integral part of their training from the
      Plaintiff. As a result, some of these younger term employees have reached the same level
      as the Plaintiff.

63.   Defendant also negatively affected Plaintiff’s status as a Licensing Specialist when Mr.
      Gordy delegated Ms. Kelly, a comparably ranked Grade 11 employee, to supervise the
      Plaintiff’s files.

64.   Mr. Moosally also exhibited discriminatory behavior when he failed to advise all parties
      investigating Mr. Gordy’s complaint that Plaintiff filed a verbal complaint with him the
      very same day Mr. Gordy did.

65.   A week after the incident, Plaintiff asked Mr. Moosally about the status of her complaint
      and he instructed Plaintiff to speak with Ms. Martha Jenkins, ABRA General Counsel. As
      if failing to submit the Plaintiff’s complaint was not enough, Mr. Moosally consciously
      directed Plaintiff to a hopeless source.

66.   Ms. Martha Jenkins informed Plaintiff that she would be retrieving “numbers” for her
      Complaint, which never materialized. Plaintiff was never informed by Mr. Moosally that
      he failed to submit her complaint.

67.   Mr. Gordy and Mr. Moosally, two men who serve in leadership capacities at ABRA, have
      targeted the Plaintiff, an employee who has been with the company for 30 years, with their
      discriminatory actions.

68.   On or around July 18, 2017, Mr. Gordy denied Plaintiff’s bereavement to attend ex-
      husband’s funeral and sort out legal issues related. Plaintiff was granted bereavement to
      attend her ex-husband’s mother’s funeral at a younger age without conflict.
69.
      Further, Plaintiff was suspended for five days based on her tardiness.

70.   Plaintiff advised Defendant that on any occasion where she might have arrived late for
      work, she remained passed her designated time to compensate for missing time.

71.   Younger male employees have been allowed to compensate for missing time by remaining
      at work passed his designated time.

72.   The younger male employees did not receive any form of reprimand, despite company
      policy.
         Case 1:18-cv-00634-RDM Document 33 Filed 02/05/20 Page 8 of 9




73.    Plaintiff received a five-day suspension.

74.    The disparate treatment and discrimination Plaintiff faced has created an environment that
       is pervasive and severe enough to alter Plaintiff’s work condition.

75.    The disparate treatment and discrimination Plaintiff faced is on the basis of Plaintiff’s
       gender and age.


                              VIII. THIRD CLAIM FOR RELIF
                                           (Retaliation)
76.    Plaintiff incorporates all preceding paragraphs of this Complaint for the purposes of this
       claim.

77.    Plaintiff engaged in a statutorily protected activity when she filed a complaint with the
       Equal Employment Opportunity Commission and initiated litigation to vindicate the her
       claims for employment discrimination.

78.    As a result of Plaintiff’s complaint, her employer noticed her of its proposed decision to
       remove her from employment.

79.    Plaintiff appealed the decision of the agency. However, it upheld its decision to remove
       Plaintiff.

80.    Plaintiff’s removal is causally connected to her EEOC complaint as well as the pending
       litigation to vindicate her claims for employment discrimination.



                                       PRAYER FOR RELIEF

WHEREFORE, based on the allegations and Causes of Action set forth above, which are fully
incorporated herein, Plaintiff respectfully requests that this Court enter a judgment against the
Defendant and grant the following:

       a) Declaratory relief, including but not limited to, a declaration that Defendants have
          engaged in age discrimination pursuant to 29 U.S.C. § 621(b) and 29 U.S.C. § 623(a),

       b) Declaration that Defendants have violated the Title VII of the Civil Rights Act of 1964;

       c) Compensatory and punitive damages to the Plaintiff for all the mentioned causes of
          action in an amount to be determined by a jury of her peers:

       d) Plaintiff attorney’s fees;
         Case 1:18-cv-00634-RDM Document 33 Filed 02/05/20 Page 9 of 9



       e) The cost and expenses of litigation;

       f) An amount exceeding the jurisdictional requirements of this Court, all together with
          Court costs, including pre-and post-judgment interest; and

       g) Any other relief which this Court deems just and proper.

The Plaintiff further reserves the right and opportunity to assert additional claims and/or
affirmative defenses not included in this Complaint and to further amend and/or supplement the
information provided.


                                            Margaret Fowler, PLAINTIFF

                                           By: __/s/Charles Tucker___________________
                                           Charles T. Tucker Jr. Esq.
                                           Counsel for Plaintiff




/s/ Charles Tucker, Jr.                                   10/30/2019
Charles Tucker Jr. Esq.                                   Date
Attorney for the Plaintiff
Tucker Law Group, LLP
8181 Professional Place, Suite 207
D.C. Bar No: 993515
Hyattsville, MD 20785
Direct Dial (301) 577-1175
Email address: charles@tuckerlawgroupllp.com
